Citation Nr: 0940077	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hip degenerative joint disease.

2.  Entitlement to an increased evaluation in excess of 10 
percent for left knee traumatic degenerative joint disease.  

3.  Entitlement to an increased evaluation in excess of 10 
percent for a status post right knee menisectomy with 
traumatic degenerative joint disease.

4.  Entitlement to a compensable evaluation for a right 
lumbar paravertebral muscle spasm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1958.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO 
denied service connection for bilateral hip degenerative 
joint disease.

2.  Evidence received since the April 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hip degenerative joint disease.

3.  The Veteran is shown to have end stage degenerative joint 
disease of the right knee with removal of semilunar 
cartilage, chronic knee pain, 10 degrees extension, and 95 
degrees flexion.  Right knee x-rays reveal complete 
obliteration of the medial joint space with early erosion of 
the tibial plateau, and evidence of chondrocalcinosis with 
some subluxation of the tibia.

4.  The Veteran is shown to have near end stage degenerative 
joint disease of the left knee, chronic knee pain, 5 degrees 
extension, and 105 degrees flexion.  Left knee x-rays reveal 
marked narrowing of the medial joint space.

5.  The Veteran's service-connected right lumbar 
paravertebral muscle spasms are not shown to result in 
moderate impairment of the muscles of the lumbar spine; the 
Veteran had no history of incapacitation over the last 12 
months due to the back; and the Veteran is not shown to have 
neurological manifestations due to right lumbar paravertebral 
muscle spasms.  


CONCLUSIONS OF LAW

1. The April 2003 rating decision which denied service 
connection for bilateral hip degenerative joint disease is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the April 2003 rating 
decision is not new and material; the claim for service 
connection for bilateral hip degenerative joint disease is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 
20.1105 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee traumatic degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic 
Code 5261-5010.

4.  The criteria for a separate 10 percent evaluation for 
right knee degenerative joint disease with removal of 
semilunar cartilage that is symptomatic have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

5.  The criteria for a separate 10 percent evaluation for 
right knee degenerative joint disease with subluxation of the 
tibia on the femur have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).

6.  The criteria for an evaluation in excess of 10 percent 
for left knee traumatic degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic 
Code 5260-5010.

7.  The criteria for a compensable evaluation for right 
lumbar paravertebral muscle spasms have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic Codes 5320 and 
5293 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an April 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The April 2005 VCAA 
notice letter provided the Veteran with an explanation of the 
meaning of both "new" and "material" evidence; and provided 
notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection. 

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective notice in March 
2006.  The RO readjudicated the case in a January 2007 
statement of the case (SOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
SOC or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in June 2005.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disabilities at issue; documents and considers the Veteran's 
complaints and symptoms; fully addresses the relevant rating 
criteria; and contains a discussion of the effects of the 
Veteran's service-connected disabilities on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Although a VA examination was not conducted with respect to 
the Veteran's new and material evidence claim, VA is not 
required to obtain an examination for a claim to reopen a 
finally decided decision. 38 C.F.R. § 3.159(c).  Further, the 
Veteran is not shown to have currently diagnosed bilateral 
hip degenerative joint disease.  In these circumstances, 
there is no duty to provide a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

1.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim 
for service connection for bilateral hip degenerative joint 
disease in May 2001 and April 2003 rating decisions.  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
re-adjudicate service connection or other issues going to the 
merit.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2009).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final denial of service connection was in April 
2003.  In that decision, the RO denied service connection for 
bilateral hip degenerative joint disease because medical 
evidence failed to show that the disability had been 
clinically diagnosed.  Therefore, new and material evidence 
in this case must establish a current diagnosis of 
degenerative joint disease of the bilateral hips.    

Evidence received subsequent to the April 2003 rating 
pertaining to the Veteran's claim includes additional VA 
treatment records dated from 2003 to 2006, a June 2005 VA 
examination report, and a February 2007 private treatment 
report.  This evidence is new in that it has not previously 
been submitted.

A VA examination and VA treatment records do not reflect a 
current diagnosis of degenerative joint disease in the 
bilateral hips.  An April 2005 VA treatment report shows that 
motion in the hips were painless.  June 2005 VA x-rays of the 
bilateral hips show that the hips were normal.  A June 2005 
VA examiner found that the Veteran did not have evidence of 
inflammatory arthritis in either hip.  The Veteran was 
diagnosed with a normal left hip.  A February 2007 private 
treatment report does not reflect a current hip disability.  

As noted above, new and material evidence must establish that 
the Veteran has currently diagnosed degenerative joint 
disease of the bilateral hips.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  New evidence received since 
the April 2003 rating decision does not reflect a current 
diagnosis of degenerative joint disease in the bilateral 
hips.  Thus, new evidence submitted in this regard is not 
material.  See 38 C.F.R. § 3.156(a) (2009).  

The preponderance of the evidence is against finding that the 
Veteran has submitted "new and material evidence" sufficient 
to reopen a claim of entitlement to service connection for 
bilateral hip degenerative joint disease.  

2.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran is currently assigned separate 10 percent 
evaluations under Diagnostic Code 5260-5010 for a status post 
right knee menisectomy with traumatic degenerative joint 
disease, and for left knee traumatic degenerative joint 
disease.  See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  Limitation of 
motion for the knee in this case may be rated under 
Diagnostic Codes 5256-5261.  See 38 C.F.R. § 4.71a (2009).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2009).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2009). Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009). 

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2009).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 
15 percent; a 20 percent evaluation where flexion is limited 
to 30 degrees; a 10 percent evaluation where flexion is 
limited to 45 degrees; and a 0 percent evaluation where 
flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2009).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2009).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

An April 2005 VA orthopedic consultation shows that the 
Veteran has had three operations on the right knee.  X-rays 
reflect severe arthritis of the right knee.  The Veteran had 
an altered gait with secondary changes in lumbar mechanics.  
The Veteran also had advanced arthritis in the left knee.  
The VA physician stated that the Veteran had severe arthritis 
that was incapacitating, and indicated that the Veteran was 
disabled with respect to any work duty.  The VA physician 
stated that the Veteran's percentage of service-connection 
should be increased as the disease of this right knee had 
progressed.  The Veteran had left knee arthritis and altered 
lumbar spine mechanics due to his right knee. 

April 2005 VA x-rays reflect osteoarthritis of both knees, 
more severe on the right.  The Veteran had old fracture 
deformities to the proximal tibia and fibula on the right.  

A June 2005 VA examination report notes that the Veteran had 
a medial menisectomy on the right knee in service, with two 
surgeries performed after the Veteran's separation from 
service.  The Veteran stated that the right knee was painful 
on a constant basis.  He reported weakness and stiffness in 
the right knee.   There was no swelling, heat, redness, 
instability, giving way or locking.  There was easy 
fatigability and lack of endurance.  The Veteran did not 
report flare-ups of the right knee condition.  He used a 
right knee brace occasionally.  There had been no episodes of 
dislocations or recurrent subluxation.  The Veteran reported 
that his right knee condition affected activities of daily 
living secondary to pain and weakness.  He had worked as a 
carpet cleaner and had slowed down in his occupation and 
performed less work.  

On physical examination, the Veteran had 110 degrees flexion 
in the right knee, limited by pain.  He had extension limited 
to 5 degrees.  The Veteran reported increased pain, weakness, 
fatigue, and lack of endurance with repetitive movements, 
with out any affect on range of motion.  There was objective 
evidence of mild bony enlargement and deformity of the right 
knee.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The 
Veteran had a slight limp favoring his right lower extremity.  
No ankylosis was noted and no inflammatory arthritis was 
noted. 

The June 2005 VA examination shows that the Veteran's left 
knee was painful with walking.  The Veteran reported weakness 
and stiffness in the left knee.  There was no swelling, heat, 
redness, instability, giving way, or locking.  There was easy 
fatigability and lack of endurance.  The Veteran did not 
report flare ups.  There was no history of surgery on the 
left knee.  There were no episodes of dislocation or 
recurrent subluxation.  The Veteran's left knee condition did 
not interfere with activities of daily living.  The Veteran 
reported that his left knee also affected his occupation.  On 
physical examination, the Veteran had 130 degrees flexion and 
he had extension to 0 degrees in the left knee.  Repetitive 
movements did not result in change in range of motion due to 
pain, weakness, fatigue, or lack of endurance.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding.  No ankylosis and no inflammatory 
arthritis were noted.

An April 2006 VA treatment report shows that the Veteran had 
severe degenerative joint disease of both his knees, and 
needed knee replacements.

The Veteran submitted a February 2007 private evaluation.  
Dr. T.F. discussed the Veteran's medical history.  The 
Veteran reported increasing pain about the right knee, and to 
a lesser degree in the left knee.  Pain was worse when the 
Veteran was on his feet.  The Veteran reported that there was 
always some pain in the knee.  He denied locking or giving 
way, but reported that his knees used to lock and give way.  
On physical examination, the Veteran had 95 degrees flexion 
and 10 degrees extension in the right knee.  The Veteran did 
not have much swelling.  The Veteran had 105 degrees flexion 
and 5 degrees extension in the left knee.  He had a 
questionable fluid wave on the left knee.  There was no 
peripheral edema.  

X-rays of the right knee show that the Veteran had complete 
obliteration of the medial joint space with some early 
erosion of the tibial plateau with secondary interdigitation 
between the medial femoral condyle and tibial plateau.  He 
had evidence of some chondrocalcinosis laterally with some 
subluxation of the tibial on the femur.  Also, the Veteran 
had some irregularity of the proximal fibula consistent with 
his prior surgery.  The Veteran had significant patellar 
spurring.  

X-rays of the left knee showed marked narrowing of the medial 
joint space, almost bone-on-bone.  There was some narrowing 
through the patellofemoral joint space with minimal spurring.

The Veteran was diagnosed with end stage degenerative joint 
disease of the right knee with near end stage left knee 
degenerative joint disease.  Dr. T.F. stated that the only 
thing that would help on the right side at that point was a 
total knee replacement surgery. 

Right Knee

Medical evidence of record shows that Veteran's right knee 
disability has increased in severity.  The Veteran now has 
end stage degenerative joint disease of the right knee with 
chronic pain.  

The Veteran was initially assigned a 10 percent evaluation 
under Diagnostic Code 5260-5010.  The Board finds, in this 
case, that a rating under Diagnostic Code 5261 is more 
appropriate.  

Under Diagnostic Code 5260, a 10 percent evaluation where 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  The Board notes that a 0 
percent evaluation is warranted where flexion is limited to 
60 degrees.  Id.  Private treatment records show that the 
Veteran has right knee flexion limited to 95 degrees.  
Therefore, a compensable evaluation is not available under 
Diagnostic Code 5260.  

The Board finds that a 10 percent evaluation is warranted 
under Diagnostic Code 5261 where medical evidence reflects 
limitation of extension in the right knee to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  However, an 
evaluation in excess of 10 degrees is not warranted where the 
Veteran is not shown extension limited to 15 degrees in the 
right knee.  Id.  

The Board notes that the Veteran was initially assigned a 10 
percent evaluation with reference to Diagnostic Code 5003 for 
limitation of motion in the right knee with evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003 (2009).  The Board finds, however, that the Veteran may 
not be assigned separate evaluations under Diagnostic Code 
5260, 5010 and 5261.  Although separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint, see VAOPGCPREC 9-2004 
(September 17, 2004), in this particular case, the Veteran's 
limitation of flexion is non-compensable under Diagnostic 
Code 5260.  Diagnostic Code 5003 allows for a 10 percent 
rating where the "limitation of motion of the specific joint 
or joints involved is noncompensable."  As a compensable 10 
percent rating is warranted under Diagnostic Code 5261; a 
rating under both Diagnostic Code 5261-5010 and 5260-5010 
would constitute impermissible pyramiding.  See 38 C.F.R. § 
4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  The Board, therefore, finds that an increased 
evaluation in excess of 10 percent is not warranted under for 
right knee degenerative arthritis with evidence of limitation 
of motion. 

The Board finds further that a separate 10 percent evaluation 
is warranted under Diagnostic Code 5257 for slight recurrent 
subluxation of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  February 2007 x-rays of the 
right knee reflects chondrocalcinosis with some subluxation 
of the tibia.  The Board finds that a higher evaluation is 
not warranted under Diagnostic Code 5257 where the Veteran is 
not shown to have moderate or severe subluxation in the right 
knee.  There was only some subluxation of the tibia noted in 
the February 2007 private evaluation by Dr. T.F. and a June 
2005 VA examiner found that there had been no episodes of 
recurrent subluxation.  

The Board finds that a separate 10 percent evaluation is 
warranted under Diagnostic Code 5259 for removal of semilunar 
cartilage which is symptomatic.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2009).  The Veteran has had three 
surgeries on the right knee including a medial menisectomy in 
service, indicating that he has had removal of semilunar 
cartilage in the right knee.  February 2007 x-rays of the 
right knee revealed complete obliteration of the medial joint 
space with early erosion of the tibial plateau.  The 
Veteran's right knee is symptomatic with chronic knee pain, 
weakness and fatigability.  Thus, the Board finds that a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 5259.  A 10 percent evaluation represents the maximum 
schedular criteria available under Diagnostic Code 5259 for 
the symptomatic removal of the semilunar cartilage.  
Therefore, an evaluation in excess of 10 percent cannot be 
granted under Diagnostic Code 5259.

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Functional loss due to pain, weakness, 
and fatigability has already been considered in assigning the 
Veteran's separate 10 percent rating under Diagnostic Codes 
5259 for the symptomatic removal of the semilunar cartilage; 
therefore, it may not be considered in assigning a higher 
evaluation based on limitation of motion of the right knee.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board finds that separate or higher evaluation is not 
warranted under Diagnostic Codes 5256, 5258, 5262, or 5263 
where the Veteran is not shown by objective medical evidence 
to have ankylosis of the right knee, dislocated semilunar 
cartilage with frequent episodes of locking pain, impairment 
to the tibia or fibula with knee or ankle disability, or genu 
recurvatum.  

Left Knee

February 2007 x-rays of the left knee reveal marked narrowing 
of the medial joint space, described as almost bone-on-bone.  
The Veteran has daily pain in the left knee.  Although left 
knee degenerative joint disease has increased in severity, 
the Veteran's left knee disability has not increased to such 
a degree that a higher rating is warranted.  

The Veteran was initially assigned a 10 percent evaluation 
under Diagnostic Code 5260-5010 for his left knee disability.  
Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted where flexion is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).  A February 2007 
private treatment report shows that the Veteran has left knee 
flexion limited to 105 degrees.  Therefore, a compensable 
evaluation is not available under Diagnostic Code 5260.  

The Board finds that a higher evaluation is not warranted 
under Diagnostic Code 5260 for limitation of extension.  
Under Diagnostic Code 5261, a 10 percent rating where 
extension is limited to 10 degrees; and a 0 percent, 
noncompensable rating is assigned where extension is limited 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).  A February 2007 private treatment report shows that 
the Veteran had left knee extension limited to 5 degrees.  
Therefore, a compensable evaluation is not available under 
Diagnostic Code 5260.  

The Veteran was assigned a 10 percent evaluation for 
limitation of motion in the left knee with evidence of 
arthritis, where limitation of motion in the left knee is 
shown to be otherwise noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2009).  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. See 38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). However, painful motion in the left knee has already 
been considered in assigning the Veteran's 10 percent rating 
under Diagnostic Codes 5260-5010.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Therefore, functional loss due to 
pain may not be considered in assigning a higher evaluation 
under Diagnostic Codes 5260 or 5261 where limitation of 
motion is otherwise noncompensable.  

The Board finds that separate or higher evaluations are not 
warranted under Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, or 5263 where the Veteran is not shown by objective 
medical evidence to have ankylosis of the left knee, 
recurrent subluxation or lateral instability of the left 
knee, removal of semilunar cartilage, dislocated semilunar 
cartilage with frequent episodes of locking pain, impairment 
to the tibia or fibula with knee or ankle disability, or genu 
recurvatum.  

Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Board finds, however, that the evidence in this case does 
not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right and left 
knee disabilities with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is no persuasive evidence in the record to indicate 
that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

The Board notes that a VA physician stated in an April 2005 
treatment note that the Veteran had severe arthritis that was 
incapacitating, and indicated that the Veteran was disabled 
with respect to any work duty.  However, the Veteran was 
working at the time of the April 2005 VA orthopedic 
evaluation.  During a June 2005 VA examination, the Veteran 
noted that he had worked as a carpet cleaner, and although he 
had slowed down in his occupation and performed less work, he 
was still working at that time.  During a February 2007 
private examination, the Veteran indicated that he still 
tried to do carpet cleaning, although his clientele had 
dwindled over the years.    

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
is that the manifestations of the service-connected 
disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

Right Lumbar Paravertebral Muscle Spasm

The Veteran was assigned a noncompensable rating under 
Diagnostic Code 5320 for right lumbar paravertebral muscle 
spasms.  

Diagnostic Code 5320 provides evaluations for disability of 
muscle group XX.  The functions of these muscles are as 
follows: Postural support of the body; extension and lateral 
movements of the spine.  The muscles include spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions). There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: (1) the 
cervical and thoracic region and (2) the lumbar region.  
Under Diagnostic Code 5320, a noncompensable rating is 
assigned for slight impairment.  A 20 percent rating is 
warranted if the impairment of the muscle group is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 60 percent rating.  38 C.F.R. § 
4.73, Diagnostic Code 5320.

The Board notes that the Veteran is currently in receipt of a 
separate 20 percent rating under Diagnostic Code 5293-5292 
for degenerative disc disease of the lumbar spine based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The Veteran's rating for degenerative disc 
disease of the lumbar spine is not currently on appeal.  

The Veteran's right lumbar paravertebral muscle spasms may 
also be rated as analogous to intervertebral disc syndrome 
under Diagnostic Code 5293.  Diagnostic Code 5293 evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2009).  A 10 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least one weeks but less than two weeks during the past 
12 months; a 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Id.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

A June 2005 VA examination included a review of the claims 
file.  The Veteran reported pain in the lower back that was 
dull.  He reported that pain comes and goes with activities 
on a daily basis.  The Veteran did not report any associated 
features such as weight loss, fever, malaise, dizziness, 
visual disturbances, numbness, weakness, bladder or bowel 
complaints, or erectile dysfunction.  The Veteran was not 
unsteady because of his back and reported no history of 
falls.  He had no history of surgery to the back.  The 
Veteran stated that his back condition did not affect 
activities of daily living.  He stated that his occupation 
was affected in that he lost about three days of work in a 
month because of his back.  On physical examination, the 
spine, limbs, posture, gait, and position of the head, and 
curvature of the spine appeared normal.  The Veteran had 80 
degrees flexion limited by pain.  He had 30 degrees extension 
with discomfort, 30 degrees lateral flexion on each side with 
discomfort, and 30 degrees rotation on each side with 
discomfort.  Repetitive movements of the back increased pain, 
weakness, fatigue, and lack of endurance without any effect 
on range of motion.  There was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  No fixed 
deformity was noted.  The Veteran had no history of 
incapacitation over the last 12 months due to the back.  Back 
pain did not radiate into the lower extremities, and a 
neurological examination of the lower extremities was normal.  
The Veteran was diagnosed with degenerative disk disease of 
the lumbosacral spine by history.

VA and private treatment records do not otherwise reflect 
treatment for the back.  

The Veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5320.  A noncompensable rating is 
assigned for slight impairment of the muscles of the lumbar 
spine.  See 38 C.F.R. § 4.73, Diagnostic Code 5320.  The 
Board finds that a higher 20 evaluation is not warranted 
under Diagnostic Code 5320, where the Veteran is not shown to 
have moderate impairment of the muscles of the lumbar spine.  
Id.  A June 2005 VA examination reflects dull pain in the 
lower back.  However, there was no objective evidence of 
muscle spasm, weakness, or tenderness on examination.  The 
Veteran is noted to have degenerative disk disease of the 
lumbosacral spine; however, medical evidence of record does 
not reflect current treatment for right lumbar paravertebral 
muscle spasms.  Therefore, the Board finds that medical 
evidence does not reflect moderate impairment of the muscles 
of the lumbar spine due to right lumbar paravertebral muscle 
spasms. An increased rating is not warranted under Diagnostic 
Code 5320.

A higher evaluation is not warranted under Diagnostic Code 
5293 based on incapacitating episodes.  The June 2005 VA 
examination shows that the Veteran had no history of 
incapacitation over the last 12 months due to muscle spasms 
or right paravertebral muscle spasms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2009).  Diagnostic Code 5293 also 
contemplates ratings based on chronic orthopedic and 
neurologic manifestations.  The June 2005 VA examination 
shows that the Veteran's back pain did not radiate into the 
lower extremities, and a neurological examination of the 
lower extremities was normal.  Orthopedic manifestations of 
the Veteran's back disability, as shown by limitation of 
motion of the lumbar spine, have already been rated under 
Diagnostic Code 5293-5292.  Therefore, an evaluation is not 
warranted based on chronic orthopedic and neurological signs 
and symptoms.  

In a June 2007 statement, the Veteran and his representative 
contend that because a June 2005 VA examination reflects 
slight limitation of motion on flexion, a compensable 
evaluation is warranted.  As noted above, the Veteran has 
already been assigned a 20 percent evaluation under 
Diagnostic Code 5293-5292 for degenerative disc disease based 
on limitation of motion of the lumbar spine.  That rating is 
not currently on appeal; however, assignment of a separate 
rating for the same manifestation would constitute pyramiding 
under 38 C.F.R. § 4.14.  Therefore, a separate evaluation for 
based on limitation of motion of the lumbar spine is not 
warranted in this case.   

C.  Conclusion

The April 2003 rating which denied service connection for 
bilateral hip degenerative joint disease is final; evidence 
received subsequent to that decision is not new and material; 
and the claim for service connection for bilateral hip 
degenerative joint disease is not reopened.  

The Board concludes that the preponderance of the evidence is 
against finding that the right knee traumatic degenerative 
joint disease warrants a higher rating evaluation based on 
limitation of motion.  However, the evidence supports a 
separate 10 percent rating for right knee degenerative joint 
disease with removal of semilunar cartilage that is 
symptomatic.  The evidence also supports a separate 10 
percent rating for right knee degenerative joint disease with 
subluxation of the tibia on the femur.

The preponderance of the evidence is against finding that the 
left knee traumatic degenerative joint disease warrants a 
higher rating evaluation.  

The preponderance of the evidence is against finding that the 
Veteran's right lumbar paravertebral muscle spasms have 
increased to warrant a higher rating evaluation.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.







ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hip degenerative joint disease is 
denied. 

An increased rating in excess of 10 percent for right knee 
traumatic degenerative joint disease is denied.

A separate 10 percent rating is granted for right knee 
degenerative joint disease with removal of semilunar 
cartilage that is symptomatic subject to the law and 
regulations governing the payment of monetary benefits. 

A separate 10 percent rating is granted for right knee 
degenerative joint disease with subluxation of the tibia on 
the femur subject to the law and regulations governing the 
payment of monetary benefits. 

An increased rating in excess of 10 percent for left knee 
traumatic degenerative joint disease is denied.

A compensable evaluation for right lumbar paravertebral 
muscle spasms is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


